93 Okla. Cr. 300 (1951)
227 P.2d 422
Ex parte PAUL.
No. A-11503.
Criminal Court of Appeals of Oklahoma.
January 31, 1951.
Writ of Certiorari Denied April 30, 1951.
Jess D. Paul, pro se.
Mac Q. Williamson, Atty. Gen., and Sam H. Lattimore, Asst. Atty. Gen., for respondent.
Writ of Certiorari Denied April 30, 1951. See 71 S.Ct. 738.
POWELL, J.
The petitioner, Jess D. Paul, seeks by writ of habeas corpus to obtain his release from the State Penitentiary at McAlester, where he is at the present time serving a life sentence for murder. The judgment of conviction and sentence was entered by the district *301 court of Washington county, Oklahoma, on July 15, 1926, upon a plea of guilty by petitioner.
The petition sets out that in ignorance he was inveigled by the prosecuting authorities to enter a plea of guilty; that the court knew that he was not guilty, etc. The petition is not verified and is not supported by affidavits or documentary proof, and shows on its face to be barred by laches on the part of petitioner, some twenty-four years having elapsed since his conviction and prior to his petition. Ex parte Workman, 89 Okla. Cr. 289, 207 P.2d 361, Ex parte Owens, 88 Okla. Cr. 346, 203 P.2d 447; Ex parte Cole, 89 Okla. Cr. 380, 208 P.2d 193; Ex parte Motley, 86 Okla. Cr. 401, 193 P.2d 613.
The files in the office of the Pardon and Parole Board show that this petitioner served seven to ten years in the penitentiary in Arkansas for burglary and robbery, and was released in 1923. On November 4, 1925, he entered the penitentiary at McAlester to serve a sentence of fifteen years, on a conviction of conjoint robbery in Bryan county. He was charged in Bartlesville, Washington county, with murder, and while in the penitentiary serving the fifteen-year term was taken from the penitentiary to that county for trial, entered a plea of guilty, and was sentenced to life imprisonment, his sentence to begin at the completion of the fifteen-year sentence he was then serving. He completed the fifteen-year term on February 8, 1933, and was booked in on the life term the same day. He escaped from the penitentiary at McAlester on August 23, 1933, and was arrested in Oregon on October 19, 1933, for bank robbery with firearms, but returned to Oklahoma on November 12, 1933. He was paroled in Oklahoma on January 29, 1948, but his parole was revoked March 27, 1950, after his arrest in Oklahoma *302 county on a charge of burglary in the second degree, alleged to have been committed at Edmond. He was arraigned on this charge and entered a plea of not guilty, and has not been tried.
Conclusions are mainly alleged in the petition, and the petition is insufficient to entitle the petitioner to the writ, and, under the facts set out, comes too late.
The writ is denied.
BRETT, P.J., and JONES, J., concur.